Citation Nr: 1236273	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987, to May 1988, September 1990, to July 1991, and October 1991, to February 1992.  This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death due to a glioblastoma multiforme, or brain tumor, was caused by his exposure to environmental hazards during his deployment in support of the Gulf War.  The Veteran's death certificate lists the immediate cause of death as glioblastoma multiforme.  At the time of his death, the Veteran had no service-connected disabilities.  

In support of her claim, the appellant submitted two statements from one of the Veteran's treating physician, Sabrina M. Walski-Easton, MD.  In the first, dated in October 2006, she stated the Veteran's tumor was "just as likely as not would be caused by toxic exposure to chemicals that he may have encountered while deployed in Iraq in 1990 and 1991." 

In her second letter, dated in June 2008, she stated she believed the Veteran's tumor

 . . . is likely related to the exposure to toxic chemicals, which would include diesel fuel, while deployed in 1990 and 1991 in Iraq and Kuwait.  Particularly since other mechanics serving with him have disabilities due to their service in the war and the aggressive nature of his brain tumor in a young person, I believe that the chemicals would have contributed in a substantial way to the development of this tumor.  
  
An adverse opinion was obtained in January 2007, from a VA Advanced Registered Nurse Practitioner, with a Masters of Science in Nursing.  She concluded the Veteran's tumor was less likely than not related to active military service.  

The favorable opinions are not particularly well articulated, vaguely referring to generalized exposure to some multitude of unidentified toxic chemicals as instrumental in the development of the Veteran's fatal tumor.  Although diesel fuel is singled out in the second letter as among whatever the other unidentified chemicals were considered responsible for the Veteran's illness, the rationale for singling out that particular chemical is not set forth.  

The rationale for the adverse VA conclusion is also inadequate as it requires the reader to perform the reasoning necessary to link the offered premise with the stated conclusion.  In view of the foregoing, additional medical opinion should be sought.  

The Board also observes that the appellant has not been provided notification of the evidentiary requirements to establish service connection for gliobastoma multiforme, as required by 38 U.S.C.A. § 5103 and its implementing regulations.  This should be corrected on remand.  

Under the circumstances described above, this case is remanded for the following:  

1. Send the appellant a notice letter that includes  an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Also advise her of the evidentiary requirements to establish service connection for glioblastoma multiforme.

2. Obtain another medical opinion to ascertain the etiology of the Veteran's death.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner should provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiforme was related to his military service, to include, any environmental hazards to which he would have been exposed in service.  

In particular, the examiner should note the Appellant's submitted medical literature regarding the possible relationship between cancer and brain tumors and certain environmental hazards as well as the lay statements submitted by members of the Veteran's deployed unit. 

The rationale for all conclusions expressed must be provided. If an opinion cannot be provided without resort to speculation, that conclusion must be fully explained.  



3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative. After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



